IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

PERDUE FARMS INCORPORATED et al. *
*

Plaintiffs, *

*

vs. * Civil No. 19-1550-SAG

re

NATIONAL UNION FIRE INSURANCE *
COMPANY OF PITTSBURGH, PA *
Defendant. *

*

Ok RRR kk Rk RR ROR KOK dak dk ok oR eR ck ok ok

MEMORANDUM OPINION

INTRODUCTION
On February 3, 2020, this declaratory judgment, breach of contract action was -
referred to me for all discovery and related scheduling (ECF 26). The issue now pending is a
motion to compel certain discovery filed by Defendant (ECF 25). In short, Defendant complains
that it is entitled to discovery from Plaintiffs including documents and information related to the
two underlying Anti-Trust actions to determine whether the two claims pending are inter-related
claims and thus only covered by the 2016 policy or whether they are separate claims, each covered
under two separate policies, the 2016 policy and a second policy issued in 2017. In objecting to
discovery, Plaintiffs rely upon caselaw regarding dispositive motions in declaratory judgment
actions. The Court agrees with Defendant that there is a distinction between discovery issues and
evaluating dispositive motions in the context of declaratory judgment actions and the analysis is

not quite so simple.

The Court has reviewed the Motion and subsequent filings (ECF 25). No hearing is
necessary. Local Rule 105.6. For the reasons stated herein, the Motion to Compel is GRANTED .

as set forth below.

 
FACTS

Perdue Farms, Inc., and Perdue Foods, LLC, (collectively “Perdue”) are growers and
sellers of chickens and are located in Salisbury, Maryland. (All facts are taken from Plaintiffs”
Complaint, ECF-1). Perdue obtained an insurance policy from Defendant National Union in 2016
with a sublimit for anti-trust claims of $15,000,000.00. Perdue obtained a subsequent policy in
2017 from Defendant with the same conditions and coverage. During the term of the 2016 policy,
Perdue was sued in the United States District Court for the Northern District of Illinois by
commercial and consumer purchasers of “broilers” (chicken raised for consumption) for violations
of the Sherman Act and other related anti-trust state law claims. Perdue promptly reported the
claim to Defendant and Defendant agreed to indemnify Perdue under the 2016 policy.

In 2017, various “growers” that raise chickens for Perdue filed a separate set of actions in
the United States District Court for the Eastern District of Oklahoma. The complaint alleged
violations of the Sherman Act and other anti-trust allegations. Perdue promptly reported the claim
to National Union under the 2017 policy since the lawsuit was filed during the effective dates of
the 2017 policy. National Union reviewed the allegations in the 2017 complaint and denied
coverage under the 2017 policy, stating that the facts arose from the same facts as the 2016
complaint and therefore the claims were related and coverage for both claims was limited to the
2016 policy. Plaintiffs filed this declaratory judgment and breach of contract action in the Circuit
Court for Wicomico County, Maryland and Defendant removed this matter here to the United
States District Court for the District of Maryland.

ANALYSIS

The first step for the Court is to look at the complaint in order to determine the scope of

discovery. Count One requests the Court provide a Declaratory Judgment finding that Plaintiffs

 
second action, the “Growers” action’is covered under the 2017 policy because it is not inter-related
to the 2016 “Broilers” action. Count Two alleges a breach of contract action. Both counts rely
upon the pertinent language of the insurance contract. There is no dispute that both policies cover
anti-trust actions. The dispute lies in the exclusion language that excludes coverage if the claim is
related to a claim for which notice has been given under a prior policy.

(d) alleging, arising out of, based upon or attributable to the facts alleged, or to the same

or Related Wrongful! Act(s) alleged or contained in any Claim which has been reported, or

in any circumstances of which notice has been given, under any directors or officers
liability policy of which this D&O Coverage Section is a renewal or replacement of in

whole or in part or which it may succeed in time. ECF 1-3.

The 2017 Policy defines Related Wrongful Act(s) as “Wrongful Act(s) which are the
same, related , or continuous or Wrongful Acts which arise from a common nucleus of facts.
Claims can allege Wrongful Act(s) regardless of whether such Claims involve the same or different
claimants, insureds, or legal causes of action”. ECF 1-3.

In Maryland, when interpreting a contract, courts “seek to ascertain and effectuate the
intention of the contracting parties.” Phoenix Services Ltd. Partnership y. Johns Hopkins
Hosp., 167 Md.App. 327, 392 (2006). In ascertaining the parties’ intent, Maryland adheres to
the objective theory of contract interpretation. See Dumbarton Imp. Ass'n, Inc. v. Druid Ridge
Cemetery Co., 434 Md. 37, 51 (2013). The objective theory of contract interpretation requires that
a court “must first determine from the language of the agreement itself what a reasonable person
in the position of the parties would have meant at the time it was effectuated. In addition, when
the language of the contract is plain and unambiguous there is no room for construction, and
a court must presume that the parties meant what they expressed. In these circumstances, the true

test of what is meant is not what the parties to the contract intended it to mean, but what a

reasonable person in the position of the parties would have thought it meant.” Myers v.

 
Kayhoe, 391 Md. 188, 198 (2006) (quoting Dennis v. Fire & Police Employees’ Ret. Sys., 390
Md. 639, 656-57, 890 A.2d 737 (2006)).

The process for determining the intent of the contracting parties is well established in
Maryland. First, a court must ascertain whether the agreement is ambiguous. Language in
a contract “may be ambiguous if it is ‘general’ and may suggest two meanings to a reasonably
prudent layperson.” Pac. Indem. Co. v. Interstate Fire & Cas. Co., 302 Md. 383, 389 (1985).
However, acontractis not ambiguous merely because the parties disagree as to its
meaning. See Fultz v. Shaffer, 111 Md.App. 278, 299 (1996). Contracts are interpreted as a whole,
and all disputed terms are to be interpreted in context. See Phoenix Services, 167 Md.App. at 392—
93, A court's next step depends on whether it finds that the contract is ambiguous or unambiguous.

If it finds that acontractis unambiguous, then it must only look to the language of
the contract to determine the intent of the parties. See Phoenix Services, 167 Md.App. at
392. A court must presume that the terms expressed in the agreement are what the parties intended,
regardless of what the parties may have meant, but did not state in
‘the contract. Jd. When contract language is clear and unambiguous, there is no room for
construction and courts may not consider what the parties thought the agreement
meant. See General Motors Acceptance Corp. v. Daniels, 303 Md. 254, 261, (1985). See
also Phoenix Services, 167 Md.App. at 392. If, on the other hand, a court finds that the contract is
ambiguous, it must follow the second alternative, which is considering parol and/or extrinsic
evidence to determine the parties’ intent when the contract was made. Id. at 393.

In this case, it is not so much whether the language is unambiguous. There is no ambiguity
in the language set forth above. The causes of action alleged in the complaint become a factor in

determining relevancy and proportionality when the Court is weighing disclosure. The issue before
the Court is whether the Defendant is limited in discovery to the pleadings of the underlying actions
and what discovery has been provided, in order to determine whether the exclusion clause applies.
Put more simply, is the Defendant entitled to facts regarding the relation between the Growers
actions and the Broilers actions, those facts consisting of materials in the hands of Plaintiffs. The
exclusion clause itself calls for an analysis of facts in order to determine whether the second action
arose from or is inter-related to the first action and thus restricted to coverage under the 2016
policy.

The parties have been somewhat successful in narrowing the dispute. Defendant now only
seeks (1) Discovery responses and documents produced by Perdue and defendant Agri Stats in-the
underlying Broiler actions and Grower actions (2) All deposition transcripts and exhibits in the
Broiler Actions and Grower Actions (3) A 30(b)(6) deposition of Perdue’s designee and any fact
witness(es) whose deposition(s) are rendered necessary by the discovery items above. ECF 25

Rule 26(b)(1) provides that:

Parties may obtain discovery regarding any non-privileged matter that is relevant
to any party's claim or defense and proportional to the needs of the case, considering the
importance of the issues at stake in the action, the amount in controversy, the parties’
relative access to relevant information, the parties' resources, the importance of the
discovery in resolving the issues, and whether the burden or expense of the proposed
discovery outweighs its likely benefit. Information within this scope of discovery need not
be admissible in evidence to be discoverable.

Fed.R.Civ.P. 26(b)(1).

District courts have “wide latitude in controlling discovery and [their] rulings will not be

overturned absent a showing of clear abuse of discretion.” Ardrey v. United Parcel Serv., 798

F.2d 679, 683 (4th Cir.1986); Middleton v. Nissan Motor Co., No. 10-2529, 2012 WL 3612572,

at *2 (D.S.C. Aug. 21, 2012). The latitude given to district courts “extends as well to the manner

 
in which [they] order the course and scope of discovery.” Ardrey v. United Parcel Serv., 798
F.2d 679, 683 (4th Cir. 1996).

I find that while the contract is unambiguous, it necessarily calls for an analysis of the
facts to determine whether the Growers Actions and the Broilers Actions are inter-related.
Defendant is entitled to discovery of those facts in order to defend this claim. The information
sought is not only important to the defense of this declaratory judgment action, it is critical. The
information requested is already in the possession of Plaintiffs and therefore, while there is
always a burden to produce documents, it is not overly burdensome to produce a copy of what
already exists. Any information that exists under a confidentiality agreement shall remain under
the confidentiality agreement and Defendant will be bound by the terms of the agreement as
well. Plaintiffs are still free to assert any privileges that may apply to the requested information.

With respect to the deposition of the Rule 30(b)(6) witness, Defendant timely requested
the designation within the discovery period. The Court finds Plaintiffs argument unpersuasive
with respect to the timing of Defendant’s request. Plaintiffs are to provide a designee promptly
and no later than within 14 days of this Order. The parties are to select a mutually agreeable date
for the deposition and the discovery deadline is extended solely for the purpose of obtaining the
deposition of Plaintiffs’ designated Rule 30(b)(6) witness. If additional depositions are requested
by Defendant, the parties are to submit a status report including any requested extension of the
discovery deadline and scheduling order to the Court for approval. The parties are encouraged to
work together to resolve any remaining issues.

A separate Order will follow.

Date: 2%, 2020 Ai

A. David Copperthite
United States Magistrate Judge

 
